Case 4:18-cv-00474-ALM Document 457-1 Filed 02/27/20 Page 1 of 4 PageID #: 27627



                      UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF TEXAS
                            SHERMAN DIVISION

 INNOVATION SCIENCES, LLC,
                                               Civil Action No. 4:18-cv-00474-ALM
                   Plaintiff,
                                                (LEAD CONSOLIDATED CASE)
       v.
                                                   JURY TRIAL DEMANDED
 AMAZON.COM, INC., et al.,

                   Defendants.

 INNOVATION SCIENCES, LLC,

                   Plaintiff,
       v.
                                               Civil Action No. 4:18-cv-00475-ALM
 RESIDEO TECHNOLOGIES, INC.,

                   Defendant.

 INNOVATION SCIENCES, LLC,

                   Plaintiff,
       v.
                                               Civil Action No. 4:18-cv-00476-ALM
 HTC CORPORATION,

                   Defendant.

 INNOVATION SCIENCES, LLC,

                   Plaintiff,
       v.
                                               Civil Action No. 4:18-cv-00477-ALM
 VECTOR SECURITY, INC.,

                   Defendant.

         DECLARATION OF SAINA S. SHAMILOV IN SUPPORT OF AMAZON’S
  MOTIONS FOR SUMMARY JUDGMENT OF NO DIRECT INFRINGEMENT OF THE
  ’983, ’798, AND ’918 PATENTS; NO DIRECT INFRINGEMENT OF THE ’443 PATENT;
    AND NO INDIRECT INFRINGEMENT, NO INFRINGEMENT UNDER THE DOC-
             TRINE OF EQUIVALENTS, AND NO WILLFUL INFRINGEMENT
Case 4:18-cv-00474-ALM Document 457-1 Filed 02/27/20 Page 2 of 4 PageID #: 27628




        I, Saina S. Shamilov, hereby state and declare as follows:

        1.      I am a partner with at the law firm of Fenwick & West LLP, counsel for the Amazon

 defendants in this action. I have personal knowledge of the facts set forth herein, and if called to

 testify, I could and would testify competently thereto.

        2.      Attached as Exhibit 1 is a true and correct copy of excerpts from the Opening Ex-

 pert Report of David B. Johnson, Ph.D., served December 4, 2019 in this case.

        3.      Attached as Exhibit 2 is a true and correct copy of the Expert Report of Joseph C.

 McAlexander III Regarding Infringement of U.S. Patent Numbers: 9,729,918; 9,912,983;

 9,942,798; and 9,723,443 (“McAlexander Op. R.”) (including Attachments A, A-a, A-b, B, B-a,

 B-b, B-c, B-d, C, C-a, C-b. C-c, D, D-a, and Tab VV), served December 4, 2019 in this case.

        4.      Attached as Exhibit 3 is a true and correct copy of excerpts from the transcript of

 the February 4, 2020 deposition of Joseph McAlexander.

        5.      Attached as Exhibit 4 is a true and correct copy of the Non-Infringement Expert

 Report of David B. Johnson, Ph.D. (“Johnson Reb. R.”), served January 15, 2020 in this case.

        6.      Attached as Exhibit 5 is a true and correct printout of a webpage found at URL

 https://www2.meethue.com/en-us/app/bridge, last accessed February 20, 2020.

        7.      Attached as Exhibit 6 is a true and correct printout of a webpage found at URL

 https://www2.meethue.com/en-au/about-hue/get-started, last accessed February 20, 2020.

        8.      Attached as Exhibit 7 is a true and correct printout of a webpage found at URL

 https://www2.meethue.com/en-gb/support/app/top/how-to-create-a-hue-account-and-link-to-

 your-hue-bridge, last accessed February 20, 2020.




                                                  2
Case 4:18-cv-00474-ALM Document 457-1 Filed 02/27/20 Page 3 of 4 PageID #: 27629



        9.      Attached as Exhibit 8 is a true and correct printout of a webpage found at URL

https://www.amazon.com/gp/help/customer/display.html/ref=hp_left_v4_sib?nodeId=201749240,

last accessed February 20, 2020.

        10.     Attached as Exhibit 9 is a table containing excerpts of the McAlexander Opening

 Report. These excerpts identify portions of the report that rely on third-party products for all

 asserted claims of the ’983 patent family.

        11.     Attached as Exhibit 10 is a true and correct printout of a webpage found at URL

 https://www.amazon.com/ASAKUKI-Compatible-Aromatherapy-Humidifier-Office-Bet-

 ter/dp/B07C2H2N67, last accessed February 24, 2020.

        12.     Attached as Exhibit 11 is a true and correct printout of a webpage found at URL

 https://www.amazon.com/Petnet-SmartFeeder-Automatic-Feeder-Compati-

 ble/dp/B010QYTN2K, last accessed February 24, 2020.

        13.     Attached as Exhibit 12 is a true and correct printout of a webpage found at URL

 https://www.amazon.com/Gemmy-Twerking-Christmas-Bluetooth-Plush/dp/B07D7N8P1Q, last

 accessed February 24, 2020.

        14.     Attached as Exhibit 13 is a true and correct printout of a webpage found at URL

 https://www.digitaltrends.com/home/kohler-numi-2-intelligent-toilet-alexa-ces-2019/, last ac-

 cessed February 24, 2020.

        15.     Attached as Exhibit 14 is a true and correct copy of excerpts from the transcript of

the September 24, 2019, 30(b)(6) deposition of Tim Clark.

        16.     Attached as Exhibit 15 is a true and correct printout of a webpage found at URL

https://developer.amazon.com/en-US/alexa/dash-services, last accessed February 20, 2020.




                                                 3
Case 4:18-cv-00474-ALM Document 457-1 Filed 02/27/20 Page 4 of 4 PageID #: 27630



        17.        Attached as Exhibit 16 is a true and correct copy of excerpts from the transcript of

the September 20, 2019 deposition of Eugene Laevsky.

        18.        Attached as Exhibit 17 is a true and correct copy of a document produced in this

case with Bates Nos. INNOV00000737-740.

        19.        Attached as Exhibit 18 is a true and correct copy of excerpts of a transcript of the

 April 2, 2019 Oral Argument in Virginia Innovation Sciences. v. HTC Corp. et al., Nos 2017-1482,

 2017-1646 (Fed. Cir.).

        20.        Attached as Exhibit 19 is a true and correct copy of “The Amazon Dash Button

 Fiasco,”     PC     Magazine     (Apr.   8,   2015),    available   at   http://www.pcmag.com/arti-

 cle2/0,2817,2480496,00.asp.

        21.        Attached as Exhibit 20 is a true and correct copy of Plaintiff’s Supplemental Ob-

jections and Responses to Defendants’ First Set of Common Interrogatories, served January 29,

2020.



        I declare under penalty of perjury under the laws of the United States of America that the

 foregoing is true and correct. Executed in Mountain View, California on February 25, 2020.



                                                 /s/ Saina S. Shamilov
                                                     Saina S. Shamilov




                                                    4
